DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The below list of references  are the closest prior art references that were found. These references disclose some elements of the independent claims, such as using a neural network graph, inserting library calls after nodes, and sending data remotely from one node to another. However the references fail to disclose all of the limitations of  independent claims 1 and 12, therefore the claims have been allowed. Claims 2-11 and 13-19 are also allowed since they depend from allowed claims 1 and 12 respectively.

Breternitz e al. (US Pub. No. 2018/01314945 A1) See Abstract and ¶9.
Breternitz discloses replacing a pattern in a graph with a library call, however unlike claims 1 and 12 of this application the called function is not a trained neural network.

	Che et al. (US Pub. No. 2020/0175361 A1) See ¶21.
Che discloses partitioning a graph and then sending data from one partition point to another remote partition point. However the partitions are only for a single neural network and a trained neural network is not inserted after the first point.

	Dzhulgakov et al. (US Pub. No. 2019/0073580 A1) See Figs. 16, 17; ¶145-154. 
Dzhulgakov discloses separating operation associated with a neural network into a plurality of separate subgraph, assigning each separate subgraph to one of a multiple of computers and sending data from a local subgraph to remote subgraph. However again this is for only for subgraphs from a single neural network, but a trained neural network is not inserted after the portion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662